Citation Nr: 0214048	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  99-11 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.29 for a period of hospitalization in April 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to May 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
continued a 30 percent rating for PTSD and denied entitlement 
to a temporary total rating for hospitalization in April 
1998.  A notice of disagreement was received in January 1999, 
a statement of the case was issued in February 1999, and a 
substantive appeal was received in April 1999.  Although the 
veteran initially indicated on his April 1999 substantive 
appeal that he wanted a Board hearing, he withdrew that 
request in a July 2002 communication. 

By rating decision in February 1999, the RO increased the 
disability rating for the veteran's PTSD to 70 percent, 
effective December 1, 1998. 

The Board notes that in his April 1999 substantive appeal, 
the veteran also raised the issue of entitlement to an 
earlier effective date for the grant of an increased 
evaluation of his service-connected PTSD.  The veteran's 
representative also raised this issue in the Informal Hearing 
Presentation.  This matter has not been addressed by the RO 
and is hereby referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is not manifested by 
total occupational and social impairment due to gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, memory loss for names of close relatives, own 
occupation, or own name.  

2.  Beginning April 17, 1998, the veteran was not 
hospitalized for a service-connected disability for a period 
in excess of 21 days.  

3.  A meritorious claim demonstrating the need for post-
hospital care and a prolonged period of convalescence so as 
to warrant referral to the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321(b)(1) has not been 
presented.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 70 percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2001).

2.  The criteria for entitlement to a temporary total 
evaluation for a service-connected disability requiring 
hospital treatment or observation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.29 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as all relevant VA treatment 
records and discharge summaries.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for PTSD and 
entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29.  The discussions in the rating decision and statement 
of the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought. Thus, the veteran was effectively furnished notice of 
the types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that there has been 
substantial compliance with the notice requirements of the 
new law.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

I.  Increased Rating-PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a 
question as to which of two evaluations should be applied to 
a disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under the current rating 
criteria, a 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The record reflects that in a September 1993 rating action, 
the RO granted entitlement to service connection for PTSD, 
evaluated as 30 percent disabling.  The veteran subsequently 
sought entitlement to increased evaluations of his service-
connected PTSD.  In a November 1997 rating action, the RO 
continued a 30 percent evaluation for service-connected PTSD.  
By rating decision in February 1999, the rating for the 
veteran's PTSD was increased to 70 percent, effective from 
December 1, 1998, following a temporary total rating from 
October 7, 1998, to December 1, 1998.  The record also shows 
that a total rating based on individual unemployability has 
been in effect since July 18, 2000.  However, the question 
now before the Board is whether the schedule criteria for a 
rating in excess of 70 percent have been met.  

VA treatment records dated in 1998 demonstrate admission to a 
VA medical facility and treatment for PTSD, depression, and 
anxiety.  An April 1998 VA discharge summary demonstrates the 
veteran was admitted for 10 days with complaints of suicidal 
ideation.  An October 1998 statement signed by a VA physician 
indicates that the veteran had been hospitalized for 21 
consecutive days on October 28, 1998 for PTSD.  A November 
1998 VA discharge summary demonstrates that the veteran was 
admitted with PTSD symptoms of insomnia, nightmares, 
intrusive thoughts, triggers to intrusive thoughts, anxiety, 
physiologic reactivity, avoidance, hyperarousal, excessive 
irritability, uncontrollable anger, emotional restriction, 
isolation, hypervigilance, and easy startle response.  The 
veteran was noted as minimally groomed with decreased eye 
contact.  He was notably withdrawn and dysphoric.  Affect was 
blunt.  It was noted that at discharge the veteran had 
ongoing symptoms of PTSD which were severe and disabling.  
His symptoms were noted as including persistent depression; 
decreased memory and concentration; decreased motivation for 
work, activities of daily living and self-care needs, poor 
frustration tolerance; poor conflict resolution skills; and 
excessive irritability.  His condition was noted as stable.  
It was noted that the veteran was deemed competent but 
unemployable on account of persistent PTSD symptoms.  

In a February 1999 rating action, the RO determined that a 70 
percent evaluation was warranted for service-connected PTSD.  

Upon VA general medical examination dated in January 2001, 
the examiner noted the veteran appeared disheveled.  The 
examiner deferred to a psychiatric examination report on all 
mental health issues.  Upon VA PTSD examination dated in 
January 2001, the examiner noted that the veteran had all of 
the symptoms of PTSD, including nightmares, flashbacks, 
psychic numbing, a sense of foreshortened future, abnormal 
startle reflex, avoidance, and depression with sleep 
disturbance, weight and appetite disturbance, difficulty 
concentrating, poor energy, rumination, and feelings of 
helplessness and hopelessness.  It was also noted that the 
veteran was currently in a treatment program and feeling 
considerably better.  The examiner noted that the veteran had 
very severe PTSD, which caused serious disruption in his 
life.  He noted that because of his PTSD (which was not much 
better) and his depression (which was much better), the 
veteran was currently living in a halfway house and feeling 
pretty good about that.  The examiner stated that he 
seriously doubted that the veteran would be able to go back 
to work any time soon.  Relevant diagnoses of severe PTSD and 
recurrent major depressive disorder related to PTSD were 
noted.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 45 due to PTSD and depression.  

VA treatment records dated in 2001 demonstrate continued 
treatment for PTSD and depression.  

In a February 2001 rating action, the RO granted entitlement 
to a total disability rating based upon individual 
unemployability due to service connected PTSD.

After reviewing the record there can be no doubt that the 
veteran's PTSD impairment is severe in degree as reflected by 
the various medical reports documenting significant 
symptomatology.  However, the preponderance of the evidence 
is against a finding that the schedular criteria for the next 
higher rating of 100 percent have been met.  While the record 
shows problems with suicidal ideation at times, depression 
affecting his ability to function independently, impaired 
impulse control and neglect of personal appearance and 
hygiene, these symptoms are expressly contemplated under the 
listed criteria for a 70 percent rating. 

The evidence does not show gross impairment of thought 
processes, persistent delusions or hallucinations, grossly 
inappropriate behavior, disorientation to time or place or 
memory loss for names of close relative, his own occupation 
or his own name.  The January 2001 VA psychiatric examiner 
described the veteran as speaking in a low-key, soft tone of 
voice with thought processes that were goal directed and 
logical.  The examiner commented that a mini-mental status 
examination was perfectly within normal limits.  The January 
2001 VA examiner assigned a GAF score of 45 due to PTSD and 
depression.  He also opined that the veteran's depression was 
related to his service-connected PTSD.  A GAF of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) (Fourth Edition).  

The several VA hospital reports also document severe symptoms 
such as suicidal ideation and severe depression.  However, 
the veteran appeared to be oriented and no delusions, 
hallucinations, or grossly inappropriate behavior as reported 
as be persistently present.  

The Board recognizes the severe nature of the veteran's PTSD 
and does not doubt the significant impairment which results.  
However, the Board is bound by the regulatory schedular 
rating criteria, and the preponderance of the evidence is 
against a finding that the criteria for the next higher 
rating of 100 percent have been met.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).

II.  Temporary Total Rating Under 38 C.F.R. § 4.29

In his January 1999 notice of disagreement, the veteran's 
representative asserted that a temporary total rating under 
38 C.F.R. § 4.29 was warranted for the period of 
hospitalization beginning April 17, 1998.  

38 C.F.R. § 4.29 contemplates ratings for service-connected 
disabilities requiring hospital treatment or observation.  
The regulation provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required hospital treatment in a VA 
or an approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  Subsection (g) 
provides that meritorious claims of veterans who are 
discharged from the hospital with less than the required 
number of days but need post-hospital care and a prolonged 
period of convalescence will be referred to the Director, 
Compensation and Pension Service, under 38 C.F.R. 
§ 3.321(b)(1).  

A VA discharge summary dated April 28, 1998 demonstrates that 
the veteran was hospitalized from April 17, 1998 to April 27, 
1998 with diagnoses of alcohol addiction and history of PTSD.  
The discharge summary reflects that the veteran presented 
with complaints of suicidal ideation.  He reported having 
been in an alcohol treatment center one week earlier, but he 
left because of a conflict with his parents.  The veteran was 
detoxified using Librium and he was given Effexor.  It was 
noted that the veteran seemed to adjust well.  The discharge 
summary further reflects that the veteran disappeared from 
the hospital one day prior to his scheduled discharge.  It 
was also noted that he was not suicidal or homicidal during 
his hospitalization and that he had completed his 
detoxification prior to leaving the hospital, but left 
without a medication supply.  

Following a full and thorough review of the evidence of 
record, the Board concludes that the criteria for entitlement 
to a temporary total evaluation under 38 C.F.R. § 4.29 have 
not been met.  

The evidence demonstrates that the veteran was only 
hospitalized at that time for a period of 10 days.  
Furthermore, the discharge summary indicates that the primary 
purpose of the veteran's hospitalization was for alcohol 
detoxification and treatment related to a service-connected 
disability was not rendered.  Thus, the medical evidence does 
not demonstrate that beginning April 17, 1998, a service-
connected disability required hospital treatment in a VA or 
an approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a period in excess of 
21 days.  

The Board recognizes that meritorious claims of veterans who 
are discharged from the hospital with less than the required 
number of days but need post-hospital care and a prolonged 
period of convalescence will be referred to the Director, 
Compensation and Pension Service, under 38 C.F.R. 
§ 3.321(b)(1).  However, the medical evidence does not 
demonstrate hospitalization beginning April 17, 1998 for a 
service-connected disability of such severity so as to 
warrant the need for post-hospital care and a prolonged 
period of convalescence.  Thus, a meritorious claim 
warranting referral to the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321(b)(1) has not been presented 
or established by the evidence.  


ORDER

The appeal is denied as to both issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

